Citation Nr: 1529632	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  He died in June [redacted], 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In a March 2012 rating decision the RO granted service connection for coronary artery disease for the purpose of entitlement to retroactive benefits, denied entitlement to accrued benefits based upon service connection for acute myeloid leukemia (AML) as due to Agent Orange exposure, and denied service connection for the cause of the Veteran's death.  In March 2013 the appellant submitted the Veteran's death certificate and a claim for entitlement to "DIC."  In a June 2013 rating decision the RO confirmed and continued a prior March 2012 rating decision denying service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement with the denial of the claim for service connection for the cause of the Veteran's death in August 2013.  

The record does not reflect that the appellant filed a timely notice of disagreement with the denial of entitlement to accrued benefits based on a claim of entitlement to service connection for AML as due to exposure to Agent Orange.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 2011, and the immediate cause of death was listed as AML.  No other significant conditions contributing to his death, but not related to the cause given were listed. 

2.  At the time of the Veteran's death, service connection had been established for coronary artery disease, rated at 60 percent; bilateral hearing loss, rated at 30 percent; and tinnitus, rated at 10 percent.
 
3.  The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.

4.  The Veteran's AML did not have its onset during service or within one year of service and is not otherwise etiologically related to service or herbicide exposure in service.

5.  The Veteran was not, at the time of his death, in receipt of or entitled to receive compensation for service connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 -353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a December 2011 letter, the RO noted the disabilities for which the Veteran was service connected at the time of death, explained the evidence and information required to substantiate the appellant's claim based on these disabilities, and explained the evidence and information required to substantiate her claim based on a disability not service connected at the time of death.  This letter also delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Veteran's status as a veteran was substantiated during his lifetime and the December 2011 letter notified the appellant of all other elements of the Dingess notice, including the disability rating and effective date elements of the claim.

Additionally, in December 2011 letters, the RO notified the appellant of the evidence needed to substantiate her claim for entitlement service connection for the cause of the Veteran's death and entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  These letters specifically indicated that, in order to establish entitlement to this benefit, the appellant had to show that, if the Veteran died from a non-service connected disease or injury, he was in receipt of, or entitled to receive, compensation for at least 10 years immediately before death.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

A VA medical opinion was obtained in February 2014.  The record does not reflect that the medical opinion report is inadequate for rating purposes.  The Board finds that the opinion is adequate because it contains medical opinions with adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

Cause of the Veteran's Death

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including tumors, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362 , 267-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A death certificate associated with the claims file demonstrates that the Veteran died in June 2011.  The immediate cause of death was reported as AML.  No other causes were reported. At the time of the Veteran's death, service connection was in effect for coronary artery disease, rated at 60 percent; bilateral hearing loss, rated at 30 percent; and tinnitus, rated at 10 percent.

The service treatment records do not reflect the presence of AML.  The appellant has not argued that the Veteran had the disorder during active duty.  She argues the Veteran was exposed to herbicides during active duty which eventually caused the AML which resulted in the Veteran's death. 

The Veteran served in Vietnam while on active duty and his exposure to herbicides is conceded. 

AML is not a disease for which service connection is presumed based on herbicide exposure.  However, as previously noted, even if a disease is not included in the list of presumptive disabilities, a claimant is not precluded from establishing service connection based on exposure to herbicide with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F. 1039, 104 (Fed. Cir. 1994).

The medical evidence includes a January 2011 VA treatment record which notes that the Veteran was in his normal state of health until April 2010 when he developed reduced appetite, weight loss, and fatigue.  He was able to continue his normal activities until December 2010 when he developed dizziness, light headedness, tremors, and non-productive cough.  He fell at the beginning of January 2011 and was hospitalized.  It was at that time that he was diagnosed with AML.  

A July 2013 letter from a private physician, N. Callander, states that chromosome studies from leukemia cells suggested that the Veteran had a poor risk leukemia that was unlikely to be cured with chemotherapy.  Dr. Callander stated that such types of leukemia and acute myelogenous leukemia in general can be seen in patients with a history of previous chemical and radiation exposure.  For example, an excess of cases of leukemia were observed in Hiroshima and Nagasaki after 1945.  Epidemiological studies have also linked an increased risk of leukemia to petrochemical exposure, benzenes and any form of ionizing radiation.  Dr. Callander noted that a 1994 study conducted by the US Institute of Medicine concluded that there was sufficient evidence to support the determination that any such exposure to Agent Orange constituted a real risk for hematologic cancers such as leukemia.  Dr. Callander opined that while it is impossible to prove with exact certainty that any specific individual had their leukemia caused by such exposure, it is certainly within the realm of possibility that this could be a factor.

A February 2014 VA opinion report notes that the Veteran's conceded exposure to the benzene known to exist in the chemical make-up of Agent Orange was not the cause of his AML.  The examiner reasoned that the benzene ring is a common component in many organic chemicals and many chemical compounds that are actually essential for life, such as certain amino acids and vitamins.  The presence of benzene in the chemical makeup of a compound is not in and of itself an indication of the compound's toxicity.  The chemical make-up of Agent Orange contains two herbicides that have benzene rings.  However, the examiner stated that neither of these chemicals are known to cause AML.  Additionally, another benzene ring, a known contaminant of Agent Orange (the chemical 2,3,7,8 tetrachlorodibenzo-p-dioxin) has been shown to cause many medical problems associated with Agent Orange; however, it has not been shown to contribute to the production of AML.  The examiner further stated that the Veteran's service-connected heart disease did not contribute to his death, nor did his hearing loss or tinnitus.  Review of the records shows that the Veteran clearly died from AML.  The examiner noted that having heart disease did not aid in the production or contribute in any way to the Veteran's death.  Further, heart disease did not contribute in any way to the development of AML.  Finally, the examiner opined that no combination of the service-connected disabilities would make AML worse or cause his death to come more quickly in the face of terminal AML.  

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's terminal AML was related to service.  As there is no evidence in the service treatment records to support direct causation of AML, no manifestation of this cancer within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection based on herbicide exposure during the Veteran's Vietnam service, the Board finds that the weight of the evidence is against the claim.

The Board finds that the February 2014 VA medical opinion is highly probative, as the VA examiner had the benefit of reviewing the Veteran's claims file and all of his medical records.  The opinion is well reasoned and detailed.  

While there is a July 2013 private opinion of record, this letter from Dr. Callander does not contain any opinion as to whether this specific Veteran's AML was caused by exposure to Agent Orange.  Moreover, it only states that it is "within the realm of possibility" that exposure to Agent Orange can cause "leukemia" in general.  As such, this opinion, not specific to the Veteran in this case, or to AML (as opposed to other types of leukemia), is not probative and is therefore accorded little weight. 

The Board also has considered the lay statements of the appellant in support of her claim.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because this cause-of-death claim concerns his fatal AML that is not readily amenable to mere lay diagnosis or probative comment on its etiology, the appellant has to have supporting medical evidence - which, for the reasons and bases discussed, she does not or, at least, sufficient to refute the findings of the VA examiner that found no link between AML and service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom, i.e., need for supporting medical nexus evidence, in a claim for rheumatic heart disease).

Finally, although the appellant has submitted copies of another Board decision regarding another Veteran, and argues that this decision has precedential value in her case, the Board must disagree.

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's terminal AML developed many years after service, and that this cancer was not caused by any incident of his service, including his presumed exposure to Agent Orange. 

There is no competent and credible evidence showing that the Veteran's service-connected disabilities of coronary artery disease, bilateral hearing loss, and/or tinnitus caused or substantially or materially contributed to the Veteran's death.  See 38 C.F.R. § 3.312. 

The weight of the competent and probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted. The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

The appellant also seeks entitlement to DIC benefits under 38 U.S.C. § 1318.  For the reasons that follow, the Board concludes that entitlement to DIC benefits is not warranted.

Under 38 U.S.C.A. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected in certain instances.  In order to establishment entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Under the revised VA regulation, "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service- connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) .

The Board finds that none of the requirements for DIC benefits under 38 U.S.C.A. § 1318, as set forth above, have been satisfied.  At the time of the Veteran's death in June 2011, the Veteran was service-connected for coronary artery disease, rated at 60 percent; bilateral hearing loss, rated at 30 percent; and tinnitus, rated at 10 percent and had not been entitled to receive a total rating at any point.  There is no evidence suggesting that the Veteran was ever a prisoner of war, and therefore section 1318 benefits cannot be granted based on the Veteran's entitlement to a total disability rating for a year or more prior to his death.  Moreover, the Veteran was not rated as totally disabled for a continuous period of ten years prior to his death.  By the same token, he was not rated as totally disabled for a continuous period of five years since his release from active duty and immediately preceding death. Finally, the appellant has not alleged that there was clear and unmistakable error in any VA decisions issued during the Veteran's lifetime and has not identified or submitted additional previously unconsidered service department records that would provide a basis for reopening a previously decided claim and for awarding a total rating at an earlier date.  Thus, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met. 

The Board notes that the theory of "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1318.  Pertinent case law has held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for claims filed prior to January 21, 2000, which is the effective date of the VA regulation prohibiting "hypothetical entitlement."  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim was received by VA after this date, such consideration is not warranted.

As the appellant's claim for DIC benefits under 38 U.S.C. § 1318 must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that, where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); see also Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to 38 U.S.C.A § 1318 Dependency and Indemnity Compensation is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


